                      Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 1 of 20
I   •   ••

                                         UNITED STATES DISTRICT COURT                              OCT 2 5 2019
                                         EASTERN DISTRICT OF ARKANSAS


              IBRAHIM E. SAF ADI, Individually and on
              Behalf of All Others Similarly Situated,
                                                                    COMPLAINT FOR VIOLATIONS OF THE
                                              Plaintiff,            FEDERAL SECURITIES LAWS

              V.                                                    CLASS ACTION

              UNITI GROUP INC. f/k/a               JURY TRIAL DEMANDED
              COMMUNICATIONS SALES & LEASING,
              INC., MARK A. WALLACE and KENNETH A.
              GUNDERMAN,
                                                                    This case assigned to District Judge    M\\\ec
             _ _ _ _ _ _ _ _ _ _ _D_efi_e_n_dan_ts_._ ____, and to Magistrate Judge -K~AAa:>o&..Ca.:ia'\'1-...,.__ _ _ __

                                              CLASS ACTION COMPLAINT

                      Plaintiff Ibrahim E. Safadi ("Plaintiff'), by her attorneys, except for her own acts, which

             are based on knowledge, alleges the following _based upon the investigation of counsel, which

             included a review of United States Securities and Exchange Commission ("SEC") filings by Uni ti

             Group Inc. f/k/a Communications Sales & leasing, Inc. ("Uniti" or the "Company"), as well as

             regulatory filings and reports, securities analyst reports and advisories by the Company, press

             releases and other public statements issued by the Company, and media reports about the

             Company. Plaintiff believes that additional evidentiary support will exist for the allegations set

             forth herein after a reasonable opportunity for discovery:

                                                NATURE OF THE ACTION

                      1.     This is a federal securities class action on behalf of all investors who purchased or

             otherwise acquired Uniti securities between April 20, 2015, and February 15, 2019, inclusive (the

             "Class Period"), seeking remedies under the Securities Exchange Act of 1934 (the "Exchange

             Act").
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 2 of 20



                                 JURISDICTION AND VENUE

        2.      The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act ( 15 U.S.C. §§ 78j(b) and 78t(a)) and Rule lOb-5 promulgated

thereunder by the SEC ( 17 C .F.R. § 240.1 0b-5).

        3.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331. Section 27 of the Securities Act ( 15 U.S.C. §78aa.). This Court has jurisdiction

over each Defendant named herein because each Defendant is an individual who has sufficient

minimum contacts with this District so as to render the exercise of jurisdiction by the District Court

permissible under traditional notions of fair play and substantial justice.

       4.       Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. § 139l(b) because certain of the acts alleged herein, including the preparation and

dissemination of material false and/or misleading information, occurred in this District.

                                             PARTIES

       5.       Plaintiff Ibrahim E. Safadi purchased Uniti securities within the Class Period and,

as a result, was damaged thereby. Plaintiff's certification evidencing transactions is attached hereto

as Exhibit A.

       6.       Defendant Uniti is a Maryland corporation with its principal executive offices

located at 10802 Executive Center Drive, Benton Building Suite 300, Little Rock, Arkansas 72211.

On February 27, 2017, the Company changed its name from Communications Sales & Leasing,

Inc. to Uniti Group Inc. The Company's common stock traded on the NasdaqGS under the ticker

symbol "CSAL" from the beginning of the Class Period to February 24, 201 7, and under the ticker

symbol "UNIT" from February 27, 201 7, to the end of the Class Period.




                                                    2
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 3 of 20



       7.      Defendant Kenneth A. Gunderman ("'Gunderman") was the Company's Chief

Executive Officer ('·CEO'') and President at all relevant times.

       8.      Defendant Mark A. Wallace (--Wallace'') was the Company's Chief Financial

Officer (''CFO"), Treasurer and Executive Vice President at all relevant times.

       9.      Defendants in paragraphs 7-8 are collectively referred to herein as the "Individual

Defendants."

        I 0.   Each of the Individual Defendants:

               (a)     directly participated in the management of the Company;

               (b)     was directly involved in the day-to-day operations of the Company at the

                       highest levels;

               (c)     was directly or indirectly involved in drafting, producing. reviewing and/or

                       disseminating the false and misleading statements and information alleged

                       herein;

               (d)     was directly or indirectly involved in the oversight or implementation of the

                       Company's internal controls;

               (e)     was aware of or deliberately recklessly disregarded the fact that the false

                       and misleading statements were being issued concerning the Company;

                       and/or

               (f)     approved or ratified these statements in violation of the federal securities

                       laws.

       11.     Because of the Individual Defendants· positions within the Company, they had

access to undisclosed information about Uniti's business. operations. operational trends, financial

statements. markets and present and future business prospects via access to internal corporate



                                                 3
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 4 of 20



documents (including the Company's operating plans. budgets and forecasts and reports of actual

operations and performance). conversations and connections with other corporate officers and

employees, attendance at management and Board meetings and committees thereof and via reports

and other information provided to them in connection therewith.

        12.    As officers of a publicly held company whose securities were. and are, registered

with the SEC pursuant to the federal securities laws of the United States. the Individual Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to the

Company's financial condition and performance. gro\\'1h, operations. financial statements.

business. markets. management, earnings and present and future business prospects, and to correct

any previously-issued statements that had become materially misleading or untrue, so that the

market price of the Company·s publicly-traded securities would be based upon truthful and

accurate information. The Individual Defendants' misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

       13.     The Individual Defendants. because of their positions with the Company, possessed

the power and authority to control the contents of Uniti's reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors, i.e.,

the market. Each Individual Defendant was provided with copies of the Company's reports and

press releases alleged herein to be misleading prior to. or shortly after. their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them. each of these defendants

knew that the adverse facts specified herein had not been disclosed to, and were being concealed

from. the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded



                                                  4
          Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 5 of 20



herein, as those statements were each '·group-published'" information, the result of the collective

actions of the Individual Defendants.

         14.      Each of the Individual Defendants are liable as a participant in a fraudulent scheme

and course of business that operated as a fraud or deceit on purchasers of Uniti securities by

disseminating materially false and misleading statements and/or concealing material adverse facts.

The scheme: (i) deceived the investing public regarding Uniti's business, operations, management

and the intrinsic value of its securities and (ii) caused Plaintiff and other shareholders to purchase

Uniti securities at artificially inflated prices.

                                 SUBSTANTIVE ALLEGATIONS

    A.         Background

         15.      On March 26, 2015, Uniti filed a Form 8-K with the SEC disclosing approval of its

spin-off from Windstream Holdings, Inc. ("Windstream"). Simultaneously, Windstream became

Uniti's main customer.

         16.      Uniti now identifies itself as a real estate investment trust ("REIT") specialized in

acquisition and construction of essential-to-survival infrastructure in the communications industry.

    8.         Material Misstatements and Omissions during the Class Period

         17.      The Class Period begins on April 20, 2015, when Uniti began trading on the

NasdaqGS. In the previously filed Information Statement, Uniti made the following

representations:

         It is our pleasure to welcome you as a shareholder of our company,
         Communications Sales & Leasing, Inc. ("CS&L"). Following the distribution of no
         less than 80.1 percent of the outstanding shares of CS&L common stock by
         Windstream Holdings, Inc. to its shareholders, CS&L will be an independent,
         publicly traded real estate investment trust that will own, acquire and lease
         distribution systems serving the communications infrastructure industry and
         potentially other industries. We will strive to be a significant provider of capital
         and financing to the communication industry.

                                                    5
         Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 6 of 20




        Our initial properties will include, among other things, an extensive
        communications distribution system, comprised of approximately 66,000 route
        miles of fiber optic cable lines, 235,000 route miles of copper cable lines, and
        central office land and buildings across 37 states that are currently owned by
        Windstream. This distribution system will be leased to Windstream Holdings on a
        long-term, triple-net basis. We expect to diversify our tenant base in the future by
        acquiring additional properties and leasing them to other local, regional and
        national telecommunications providers. We also expect to grow and diversify our
        portfolio through the acquisition of properties in different geographic markets, and
        in different asset classes.

        Our goal at CS&L is to create value for our shareholders and we plan to accomplish
        this by growing our dividend distributions over time. CS&L initially expects to pay
        an annual dividend of $2.40 per share.

Emphasis added.

        18.     The statements in paragraphs ~16 above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company's business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants failed to disclose that: (i) Uniti's financial results

were not sustainable because its customer Windstream had defaulted on its unsecured notes; and

(ii) as a result of the foregoing, Defendants' statements about Uniti's business, operations, and

prospects, were false and misleading and/or lacked a reasonable basis.

   C.         The Truth Begins to Emerge

        19.     On September 21, 2017, hedge fund Aurelius Capital Master, Ltd. ("Aurelius"), the

owner of more than 25% of Windstream' s unsecured notes due 2023, provided written notice to

Windstream that the spin-off of Uniti constituted a sale and leaseback in breach of the notes'

indenture.




                                                 6
           Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 7 of 20



       20.      On February 15, 2019, United States District Judge Jesse M. Furman released its

Findings of Facts and Conclusions of Law declaring that Windstream breached the indenture and

awarding Aurelius a monetary judgement in the amount of $310,459,959. l O plus interest.

       21.      On this news, the price of the U niti' s common stock declined $7.4 7 from a close of

$19.98 per share of Uniti common stock on February 15, 2019, to a close of$12.51 per share of

Uniti common stock on February 19,2019, a drop of approximately 37.39 percent.

       22.      Over the course of the next three trading days, the price of the Uniti's common

stock continued to plummet to close at $9.23 on February 22, 2019, an overall decline of 53.80

percent.

                         ADDITIONAL SCIENTER ALLEGATIONS

       23.      As alleged herein, Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and misleading; knew that such statements or documents would be issued or disseminated to

the investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal securities laws.

As set forth in detail in this complaint, Defendants, by virtue of their receipt of information

reflecting the true facts regarding Uniti, their control over, and/or receipt and/or modification of

Uniti's allegedly materially misleading statements and/or their associations with the Company

which made them privy to confidential proprietary information concerning Uniti, participated in

the fraudulent scheme alleged herein.

                        LOSS CAUSATION AND ECONOMIC LOSS

       24.      During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the Company's stock price,



                                                 7
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 8 of 20



and operated as a fraud or deceit on acquirers of the Company's securities. As detailed above,

when the truth about Uniti's misconduct and its lack of operational and financial controls was

revealed, the value of the Company's common stock declined precipitously as the prior artificial

inflation no longer propped up its stock price. The decline in Uniti's common stock price was a

direct result of the nature and extent of Defendants' fraud finally being revealed to investors and

the market. The timing and magnitude of the common stock price decline negates any inference

that the loss suffered by Plaintiff and other members of the Class was caused by changed market

conditions, macroeconomic or industry factors or Company-specific facts unrelated to the

Defendants' fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff and other

Class members was a direct result of Defendants' fraudulent scheme to artificially inflate the

Company's stock price and the subsequent significant decline in the value of the Company's share,

price when Defendants' prior misrepresentations and other fraudulent conduct was revealed.

       25.     At all relevant times, Defendants' materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by the Plaintiff and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of Uniti's business, operations and financial condition, as

alleged herein. Throughout the Class Period, Defendants publicly issued materially false and

misleading statements and omitted material facts necessary to make Defendants' statements not

false or misleading, causing Uniti's securities to be artificially inflated. Plaintiff and other Class

members purchased Uniti's securities at those artificially inflated prices, causing them to suffer

the damages complained of herein.

              PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET

       26.     At all relevant times, the market for Uniti securities was an efficient market for the



                                                  8
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 9 of 20



following reasons. among others:

               (a) Uniti common stock met the requirements for listing. and was listed and

                   actively traded on the NasdaqGS, a highly efficient market;

               (b) During the Class Period. Uni ti securities were actively traded. demonstrating a

                   strong presumption of an efficient market;

               (c) As a regulated issuer. Uniti filed with the SEC periodic public reports during

                   the Class Period;

               (d) Uniti regularly communicated with public investors via established market

                   communication mechanisms;

               (e) Uniti was followed by securities analysts employed by major brokerage firms

                   who wrote reports that were distributed to the sales force and certain customers

                   of brokerage firms during the Class Period. Each of these reports was publicly

                   available and entered the public marketplace; and

               (f) Unexpected material news about Uniti was rapidly reflected in and incorporated

                   into the Company's stock price during the Class Period.

        27.    As a result of the foregoing, the market for Uniti securities promptly digested

current information regarding Uniti from all publicly available sources and reflected such

information in Uniti's stock price. Under these circumstances. all purchasers of Uniti securities

during the Class Period suffered similar injury through their purchase of Uniti's securities at

artificially inflated prices and a presumption of reliance applies.

       28.     Alternatively. reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of [_;rah v. [/nited



                                                  9
       Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 10 of 20



States, 406 U.S. 128 ( 1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

whether to buy or sell the subject security. Here, the facts withheld are material because an investor

would have considered the Company's financials and adequacy of internal controls over financial

reporting when deciding whether to purchase and/or sell stock in Uniti.

           NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION
                                DOCTRINE

       29.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the material misrepresentations and omissions alleged in

this Complaint.

       30.     To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as "forward-looking statements"

when made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       31.     Defendants are also liable for any false or misleading "forward-looking statements"

pleaded because, at the time each "forward-looking statement" was made, the speaker knew the

·'forward-looking statement" was false or misleading and the "forward-looking statement" was

authorized and/or approved by an executive officer of Uniti who knew that the "forward-looking

statement" was false. Alternatively, none of the historic or present-tense statements made by the

defendants were assumptions underlying or relating to any plan, projection, or statement of future

economic performance, as they were not stated to be such assumptions underlying or relating to

any projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the defendants expressly related to or stated to be dependent on


                                                  10
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 11 of 20



those historic or present-tense statements when made.

                                  CLASS ACTION ALLEGATIONS
        ,.,,....
        .)         Plaintiff brings this action on behalf of all individuals and entities who purchased

or othenvise acquired U niti' s securities on the public market during the Class Period, and were

damaged. excluding the Company, the defendants and each of their immediate family members,

legal representatives, heirs. successors or assigns, and any entity in which any of the defendants

have or had a controlling interest (the "Class'').

        33.        The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Uniti securities were actively traded on the

Nasdaq GS. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by U niti or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. As of March 6, 2019, Uni ti had more than 180 million shares of common

stock outstanding. Upon information and belief, these shares are held by thousands if not millions

of individuals located geographically throughout the country and possibly the world. Joinder

would be highly impracticable.

       34.         Plaintiffs claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the defendants' respective wrongful conduct in

violation of the federal laws complained of herein.

       35.         Plaintiff has and will continue to fairly and adequately protect the interests of the

members of the Class and his retained counsel competent and experienced in class and securities



                                                     1I
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 12 of 20



litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        36.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)     whether the federal securities laws were violated by the defendants·

        respective acts as alleged herein:

                (b)     whether the defendants acted knowingly or with deliberate recklessness in

        issuing false and misleading financial statements:

                (c)     whether the price of Uniti securities during the Class Period was artificially

        inflated because of the defendants' conduct complained of herein: and

                (d)     whether the members of the Class have sustained damages and. if so, what

        is the proper measure of damages.

        37.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore. as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                           COUNTI
                Violation o{Section JO(b) and Rule IOb-5 Against All Defendants

        38.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        39.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: ( 1) deceive the investing

public. including Plaintiff and other Class members, as alleged herein; and (2) cause Plaintiff and


                                                   12
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 13 of 20



other members of the Class to purchase Uni ti securities at artificially inflated prices. In furtherance

of this unlawful scheme, plan and course of conduct, each of the Defendants took the actions set

forth herein.

        40.     Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that operated

as a fraud and deceit upon the purchasers of the Company's securities in an effort to maintain

artificially high market prices for Uniti securities in violation of Section lO(b) of the Exchange

Act and Rule 1Ob-5 promulgated thereunder. All Defendants are sued either as primary participants

in the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       41.      Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of Uniti as specified herein.

       42.      These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Uniti's value and performance and

continued substantial growth, which included the making of, or participation in the making of,

untrue statements of material facts and omitting to state material facts necessary in order to make

the statements made about Uniti and its business operations and future prospects in the light of the

circumstances under which they were made, not misleading, as set forth more particularly herein,

and engaged in transactions, practices and a course of business that operated as a fraud and deceit

upon the purchasers of Uniti securities during the Class Period.



                                                  13
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 14 of 20



        43.     Individual Defendants' pnmary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

agents at the Company during the Class Period and members of the Company's management team

or had control thereof; (2) each Individual Defendant. by virtue of his responsibilities and activities

as a senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company"s financial condition; (3) each Individual Defendant

enjoyed significant personal contact and familiarity with the other Individual Defendant and was

advised of and had access to other members of the Company's management team, internal reports

and other data and information about the Company's finances, operations, and sales at all relevant

times; and (4) each Individual Defendant was aware of the Company's dissemination of

information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

       44.     Defendants had actual knowledge of the misrepresentations and om1ss10ns of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants' material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Uniti's operating condition and future business prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants' overstatements and misstatements of the Company's financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.



                                                  14
        Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 15 of 20



        45.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Uniti's securities was

artificially inflated during the Class Period. In ignorance of the fact that market prices of Uni ti's

publicly-traded securities were artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which the

securities trade, and/or on the absence of material adverse information that was known to or

recklessly disregarded by Defendants but not disclosed in public statements by Defendants during

the Class Period, Plaintiff and the other members of the Class acquired Uniti's securities during

the Class Period at artificially high prices and were or will be damaged thereby.

        46.    At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the other

members of the Class and the marketplace known the truth regarding Uniti's financial results,

which was not disclosed by Defendants, Plaintiff and other members of the Class would not have

purchased or otherwise acquired their Uniti securities, or, if they had acquired such securities

during the Class Period, they would not have done so at the artificially inflated prices that they

paid.

        4 7.   By virtue of the foregoing, Defendants have violated Section 1O(b) of the Exchange

Act, and Rule 1Ob-5 promulgated thereunder.

        48.    As a direct and proximate result of Defendants' wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company's securities during the Class Period.

        49.    This action was filed within two years of discovery of the fraud and within five

years of plaintiff's purchases of common stock giving rise to the cause of action.



                                                 15
       Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 16 of 20



                                          COUNT II
              The Individual Defendants Violated Section 20(a) ofthe Exchange Act

        50.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        51.     The Individual Defendants acted as controlling persons of Uni ti within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions,

agency, ownership and contractual rights, and participation in and/or awareness of the Company's

operations and/or intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, the Individual Defendants had the power to

influence and control, and did influence and control. directly or indirectly. the decision-making of

the Company, including the content and dissemination of the various statements that Plaintiff

contends are false and misleading. The Individual Defendants provided with or had unlimited

access to copies of the Company's reports, press releases, public filings and other statements

alleged by Plaintiff to have been misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

        52.     In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

        53.     As set forth above, Uni ti, the Individual Defendants each violated Section 1O(b ).

and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this Complaint.

        54.     By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of


                                                 16
      Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 17 of 20



Defendants' \.\-TOngful conduct. Plaintiff and other members of the Class suffered damages in

connection with their purchases of the Company"s securities during the Class Period.

       55.     This action was filed within two years of discovery of the fraud and within five

years of Plaintiffs purchases of common stock giving rise to the cause of action.

                                    PRAYER FOR RELIEF

       WHEREFORE. Plaintiff prays for relief and judgment as follows:

              (a)     Determining that this action is a proper class action, certifying Plaintiff as

                      class representative under Federal Rule of Civil Procedure 23 and Plaintiffs

                      counsel as class counsel;

              (b)     Awarding compensatory damages in favor of Plaintiff and the other

                      members of the Class against all Defendants, jointly and severally, for all

                      damages sustained as a result of the defendants· wrongdoing, in an amount

                      to be proven at trial, including interest thereon;

               (c)    Awarding Plaintiff and the Class their reasonable costs and expenses

                      incurred in this action, including counsel fees and expert fees;

               (d)    Granting extraordinary equitable and/or injunctive relief as permitted by

                      law; and

              (e)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a jury trial.




                                                  17
     Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 18 of 20




Dated: October 25, 2019          CARNEY BA TES & PULLIAM, PLLC




                                 Randall K. Pulliam (ABN 98105)
                                 519 W. 7th Street
                                 Little Rock, Arkansas 7220 I
                                 Tel: (501) 312-8500
                                 Fax: (501) 312-8505
                                 Email: rpulliam@cbplaw.com

                                 Liaison Counsel

                                 LEVI & KORSINSKY, LLP (Trial Counsel)
                                 Eduard Korsinsky
                                 Gregory M. Nespole
                                 55 Broadway, 10th Floor
                                 New York, NY 10006
                                 Tel: (212) 363-7500
                                 Fax: (212) 363-7171
                                 Email: ek@zlk.com
                                         gnespole@zlk.com

                                 (Pro hac vice application forthcoming)

                                 Counsel for Plaintiff and Proposed Lead Counsel
                                 for the Class




                                   18
             Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 19 of 20




LEVl&KORSINSKY LLP                                                                   55 Broadway. 10th Floor
                                                                                     New York, NY 10006
                                                                                     T 212-363-7500
                                                                                     F:212-363-7171
                                                                                     www.zlk.com



   CERTIFICATION OF NAMED PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

           I, Ibrahim E. Safadi, duly certify and say, as to the claims asserted under the federal securities
laws, that:

          1. I have reviewed the complaint and authorized its filing.

          2. I did not purchase the security that is the subject of this action at the direction of plaintiffs
counsel or in order to participate in this private action.

         3. I am willing to serve as a representative party on behalf of the class, including providing
testimony at deposition and trial, if necessary.

          4. My transaction(s) in Uniti Group Inc. which are the subject of this litigation during the class
period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class representative in
any federal securities fraud case.

          6. I will not accept any payment for serving as a representative party on behalf of the class beyond
the Plaintiffs pro rata share of any recovery, except as ordered or approved by the court, including any
award for reasonable costs and expenses (including lost wages) directly relating to the representation of the
class.

           I certify under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct. Executed this October 8, 2019.


 Name: Ibrahim E. Safadi
Signed:
           Case 4:19-cv-00756-BSM Document 1 Filed 10/25/19 Page 20 of 20



                                              Schedule A
Ibrahim E. Safadi
Transactions in Uniti Group Inc. (ticker "UNIT")* Securities
Class Period: April 20, 2015 and February 15, 2019, inclusive




                                       Acc#l
            Date                 Buy (B) or Sell (S)            Type           Quantity   Price ($)
         2/20/2018                        B                Common Stock         3,000     15.3503

*Uniti Group Inc. f/k/a Communications Sales & leasing, Inc. (ticker "CSAL")
